Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OPTIMUM FUND TRUST Optimum Fixed Income Fund (the "Fund") Supplement to the Funds Prospectuses dated July 29, 2007 The Board of Trustees of the Fund has approved the appointment of TCW Investment Management Company (TCW) as a sub-adviser to the Fund. TCW will replace Aberdeen Asset Management Inc. (AAMI) as a sub-adviser, and it is currently anticipated that TCW will begin serving as a sub-adviser on the sleeve of the Fund currently managed by AAMI on or about May 27, 2008. In connection with TCW's appointment as a sub-adviser, the following replaces the information in the section of the Fund's prospectuses entitled "Profile: Optimum Fixed Income Fund - What are the Fund's main investment strategies?": What are the Fund's main investment strategies? Under normal circumstances, the Fund invests at least 80% of its net assets (plus borrowings for investment purposes) in fixed income securities. This policy may be changed only upon 60 days prior notice to shareholders. The Fund focuses on securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, corporate debt securities, taxable and tax-exempt municipal securities, and mortgage-backed and asset-backed securities. The Fund invests primarily in investment grade fixed income securities (that is, those rated in the four highest rating categories by Standard & Poors Ratings Services (S&P), Moodys Investors Service, Inc. (Moodys), Fitch, Inc. (Fitch) or, if unrated, determined by Delaware Management Company (the Manager) or a sub-adviser to be of comparable quality). The Fund may also invest in high yield securities (junk bonds) rated BB or lower by S&P or Fitch, or Ba or lower by Moodys, or, if unrated, determined by the Manager or the sub-adviser to be of comparable quality. The Fund may invest in securities denominated in foreign currencies and U.S. dollar-denominated securities of foreign issuers. In keeping with the Funds investment objective, the Fund may also invest in futures, options, credit default swaps, and other derivatives. The Fund may purchase individual securities of any maturity but generally will maintain a dollar weighted average portfolio maturity of five to 10 years. The Fund normally will have a duration that is comparable to that of the Lehman Brothers Aggregate Bond Index. Duration is a measure of the expected change in value from changes in interest rates. Typically, a bond with a low (short) duration means that its value is less sensitive to interest rate changes, while bonds with a high (long) duration are more sensitive. The Manager has selected TCW Investment Management Company (TCW) to serve as the Funds sub-adviser. The sub-adviser is responsible for the day-to-day investment management of the portion of the Funds assets that the Manager allocates to the sub-adviser. The Manager also is responsible for the day-to-day investment management of a portion of the Funds assets. The Manager may change the allocation at any time.
